                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


DEREK C. OLSEN,                                   Case No. 6: 18-cv-00735-BR
     Plaintiff,
                                                 ORDERFORPAYNfENTOFATTORNEY
                 vs.                             FEES PURSUANT TO EAJA

 COMMISSIONER,
 Social Security Administration,

        Defendant.




       Based upon the Stipulation of the pmties, it is hereby ORDERED that attorney fees in the

amount of $6,395.82 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff

and mailed to Plaintiff's attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made

payable to Katherine Eitenmiller, HARDER, WELLS, BARON & MANNING, P.C., if the

Commissioner confirms that Plaintiff owes no debt to the Government through the federal treasury

offset program. There are no costs or expenses to be paid herein.

       Dated thisblc~ay of         /t:up~      2019.



                                            ANNAJ.BROWNu
                                            United States Senior District Judge

Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
